Exhibit 10.1

 

PERFORMANCE UNIT AWARD AGREEMENT

UNDER THE

CITY NATIONAL CORPORATION

2008 OMNIBUS PLAN

(TSR)

 

THIS PERFORMANCE UNIT AWARD AGREEMENT is made by and between CITY NATIONAL
CORPORATION, a Delaware corporation (the “Company”), and Russell D. Goldsmith,
an employee of the Company or a subsidiary of the Company (“Colleague”), with
reference to the following:

 

A.                                    On April 23, 2008 the shareholders of the
Company adopted the City National Corporation 2008 Omnibus Plan, as amended from
time to time thereafter (the “Plan”), pursuant to which the Compensation,
Nominating & Governance Committee of the Board of Directors (the “Committee”)
may award selected officers and other Company or Company subsidiary employees
Performance Awards, including Performance Units payable solely in cash, or other
deferred Awards of the Company’s common stock.

 

B.                                    The Committee has determined to grant to
Colleague an award of Performance Units payable solely in cash pursuant to the
terms and conditions of this Agreement (“Performance Unit Award” or “Award”).

 

1.                                      Grant of Performance Unit Award.

 

(a)                                 Details of Performance Unit Award.  Pursuant
to the Plan, the Company hereby grants a Performance Unit Award with the
following terms:

 

(i)                                     Except as otherwise provided in
Section 1(a)(iv) of this Agreement, the Performance Unit Award shall be earned
based on the percentile ranking of the Company’s TSR (as defined in the
Addendum) on the last day of the Performance Period (as defined below) relative
to the TSRs measured as of such date for the companies comprising the Peer Banks
(as defined in the Addendum) on a straight line basis for performance achieved
between the TSR Percentiles in accordance with the following table (“Earned
Payout”):

 

TSR Percentile 

 

Value

 

Below 25th

 

$

0

 

25th

 

500,000

 

50th

 

1,000,000

 

75th

 

1,500,000

 

90th and above

 

1,750,000

 

 

(ii)                                  The Performance Period means the period
commencing on July 1, 2015 and ending on June 30, 2018.

 

--------------------------------------------------------------------------------


 

(iii)                               If (A) Colleague’s employment is terminated
during the Performance Period in circumstances that result in a lapse of the
service-based forfeiture restrictions applicable to the Award pursuant to
Section C of the Addendum and (B) no Change in Control Event has occurred during
the Performance Period and prior to the Colleague’s termination of employment,
then except as otherwise provided in Section 1(a)(iv) of this Agreement, the
Award will remain outstanding and the Earned Payout will be determined in
accordance with Section 1(a)(i) of this Agreement.

 

(iv)                              If a Change in Control Event occurs prior to
completion of the Performance Period, whether prior to or after Colleague’s
termination of employment under circumstances in which the Award remains
outstanding (as provided in Section 1(a)(iii) of this Agreement), the Earned
Payout shall be deemed to be the greater of $1,000,000 or the amount calculated
pursuant to Section 1(a)(i) of this Agreement as if the Performance Period ended
on the last business day immediately preceding the date of the Change in Control
Event.

 

(iv)                              The consideration, if any, for the Performance
Units:  Colleague’s Employment with the Company.

 

(b)                                 Performance Unit Account.  The Performance
Units will be credited to Colleague’s Performance Unit Account as of the first
day of the Performance Period and upon satisfaction of the conditions of this
Agreement.

 

2.                                      Performance Units.  Colleague hereby
accepts the Performance Units and agrees with respect thereto as follows:

 

(a)                                 Forfeiture. In the event of termination of
Colleague’s employment with the Company or an employing subsidiary for any
reason other than as provided in Section C of the Addendum prior to the last day
of the Performance Period, Colleague shall, for no consideration, immediately
forfeit to the Company the Performance Units.

 

(b)                                 Lapse of Forfeiture Restrictions.  With
respect to the Award, the forfeiture restrictions lapse as to one hundred
percent of the underlying Performance Units on the last day of the Performance
Period; provided that Colleague has been continuously employed by the Company
from the beginning of the Performance Period through the last day of the
Performance Period.

 

Notwithstanding the foregoing, the forfeiture restrictions shall lapse as to the
Performance Units earlier upon the termination and vesting events provided in
Section C of the Addendum. In the event Colleague’s employment is terminated for
any reason other than as provided in Section C of the Addendum, the Committee or
its delegate, as appropriate, may, in the Committee’s or such delegate’s sole
discretion, approve the lapse of forfeiture restrictions as to any or all
Performance Units still subject to such conditions, such lapse to be effective
on the date of such approval or Colleague’s termination date, if later.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Performance Unit Account.  Colleague’s
Performance Unit Account shall be a memorandum account on the books of the
Company. The Performance Units credited to a Performance Unit Account shall be
used solely as the basis for the determination of the amount of cash to be
eventually distributed to Colleague in accordance with the Addendum to this
Agreement. The Performance Units shall not be treated as property or as a trust
fund of any kind. The Performance Units credited (and the amount of cash to
which Colleague is entitled under the Plan) shall be subject to adjustment in
accordance with the terms of the Plan.

 

(d)                                 Nontransferability.  The Performance Units
and the rights and interests of Colleague under this Agreement may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of prior to distribution.

 

3.                                      Withholding of Tax.  The Company is
authorized to withhold from any cash remuneration otherwise payable to Colleague
pursuant to the Performance Unit Award any taxes required to be withheld by
applicable law.

 

4.                                      Limitation on Transfer.  Other than upon
death or pursuant to a DRO, the Performance Units and all rights granted under
this Agreement are personal to Colleague and cannot be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to execution, attachment or similar processes.

 

5.                                      Plan and Addendum
Incorporated/Availability.  Colleague acknowledges that the Company has made
available a copy of the Plan and the Addendum to this Agreement, and agrees that
this Performance Unit Award shall be subject to all of the terms and conditions
set forth in the Plan and the Addendum, including future amendments thereto, if
any, pursuant to the terms thereof, which Plan and Addendum are incorporated
herein by reference as a part of this Agreement. In the event of any conflict
between the Plan, the Addendum and this Agreement, the provisions of the Plan
will prevail.  Colleague’s rights hereunder are subject to modification or
termination in certain events, as provided in the Plan, including without
limitation such rules and regulations as may from time to time be adopted or
promulgated in accordance with paragraph 1.3 of the Plan.  Capitalized terms not
defined in this Agreement shall have the meanings set forth in the Plan and the
Addendum.

 

6.                                      Employment Relationship.  For purposes
of this Agreement, Colleague shall be considered to be in the employment of the
Company as long as Colleague remains an employee of either the Company, any
successor corporation or a parent or subsidiary corporation (as defined in
section 424 of the Internal Revenue Code) of the Company or any successor
corporation.  Any question as to whether and when there has been a termination
of such employment, and the cause of such termination, shall be determined by
the Committee, or its delegate, as appropriate, and its determination shall be
final.

 

7.                                      Committee’s Powers.  No provision
contained in this Agreement shall in any way terminate, modify or alter, or be
construed or interpreted as terminating, modifying or altering any of the
powers, rights or authority vested in the Committee or, to the extent

 

3

--------------------------------------------------------------------------------


 

delegated, in its delegate pursuant to the terms of the Plan or resolutions
adopted in furtherance of the Plan, including, without limitation, the right to
make certain determinations and elections with respect to the Performance
Units.  All decisions of the Committee (as established pursuant to the Plan)
with respect to any questions concerning the application, administration or
interpretation of the Plan will be conclusive and binding on the Company and
Colleague.

 

8.                                      Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under Colleague.

 

9.                                      Dispute Resolution.  If a dispute arises
between Colleague and Company in connection with the Performance Unit Award, the
dispute will be resolved by binding arbitration with the American Arbitration
Association (AAA) in accordance with the AAA’s Commercial Arbitration Rules then
in effect.

 

10.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
California.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Colleague has executed this Agreement,
all as of March 11, 2015.

 

 

 

CITY NATIONAL CORPORATION

 

 

 

 

 

By:

/s/ Christopher J. Carey

 

Christopher J. Carey, Executive Vice

 

President, Chief Financial Officer

 

 

 

 

 

/s/  Russell Goldsmith

 

Russell Goldsmith

 

4

--------------------------------------------------------------------------------